Exhibit 10.22


AMENDMENT NUMBER ONE TO THE
SUNTRUST BANKS, INC. 401(K) PLAN
AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2010




The SunTrust Banks, Inc. 401(k) Plan, as amended and restated effective January
1, 2010, is amended as provided below:


1.
The Introduction to the Plan is amended by adding the following paragraph prior
to the second to last paragraph, effective as of January 1, 2012:



Effective January 1, 2012, the Plan is amended to permit the Employer to make
discretionary contributions to the Plan to be determined annually and to
increase Employer matching contributions to 100% of the first 6% of compensation
deferred.


2.
Section 1.1, Accounts, is amended to add the following:



(4)
Discretionary Contribution Account means the Account to record Employer
Discretionary Contributions allocated to a Participant under Section 3.2.



3.
A new Section 1.7A is added to read as follows, effective as of July 1, 2011:

1.7A
Benefits Committee means the Benefits Plan Committee, a non-Board management
committee which serves as the Plan Administrator. The membership and
responsibilities of the Benefits Committee are described by Article 9.



4.
Section 1.8 is amended to read as follows, effective as of July 1, 2011:



1.8
Board     means the Board of Directors of the Company, or where applicable, the
Executive Committee of the Board, as constituted from time to time.



5.
Section 1.11 is amended to read as follows, effective as of July 1, 2011:



1.11
Committee or Committees     means for purposes of Articles 8 and 9 the Benefits
Committee or Finance Committee or both, as indicated by the context. Otherwise,
except as further amended herein, any reference to the Committee means the
Benefits Committee.



6.
A new Subsection 1.14(b) is added to read as follows:



(b)
Employer Discretionary Contributions means contributions, in addition to
Matching Contributions, that may be made by the Employers in such amount and for
such classification of Employees as the Company shall determine, in its sole
discretion, for the Plan Year. Employer Discretionary Contributions, if any,
shall be delivered to the Trustee for deposit in the Trust Fund not later than
the time prescribed by federal law (including extensions) for filing the federal
income tax return of the Employer for the taxable year in which the Plan Year
ends. For each Participant whose Employment Date is prior to January 1, 2011,
Employer Discretionary Contributions are 100% vested when made. For each
Participant whose Employment Date is after December 31, 2010, Employer
Discretionary Contributions are 100% vested after he/she completes two Years of
Vesting Service, becomes Disabled or dies.





--------------------------------------------------------------------------------


7.
A new Section 1.35A is added to read as follows, effective as of July 1, 2011:



1.35A
Fiduciary means any person who is a fiduciary within the meaning of Section
3(21) of ERISA and regulations issued thereunder from time to time.



8.
A new Section 1.35B is added to read as follows, effective as of July 1, 2011:



1.35B
Finance Committee means the Benefits Finance Committee, a non-Board management
committee which serves as the named fiduciary responsible for financial
decisions of the Plan. The membership and responsibilities of the Finance
Committee are described by Article 9.



9.
Section 1.43, Named Fiduciary, is deleted effective as of July 1, 2011.



10.
Section 1.50 is amended to read as follows, effective as of July 1, 2011:



1.50    Plan Administrator     means the Benefits Committee.


11.
Section 1.68 is amended to read as follows, effective as of July 1, 2011:



1.68
Trust (or Trust Fund)     means the assets of the Plan maintained under the
Trust Agreement.



12.
A new Section 1.68A is added to read as follows, effective as of July 1, 2011:



1.68A
Trust Agreement means the trust agreement(s) made with respect to the assets of
the Plan with the Trustee, as such may be amended from time to time, and which
shall constitute a part of this Plan.



13.
Section 1.69 is amended to read as follows, effective as of July 1, 2011:



1.69
Trustee     means the corporation(s), individual(s) or other entity(ies)
appointed to administer the Trust, as provided in Article 9.



14.
Section 2.1(a) Automatic Enrollment is renumbered Section 2.1(a)(i) and a new
Section 2.1(a)(ii) is added to read as follows:



(ii)
Employer Discretionary Contributions. Each Employee shall be eligible to
participate in the Plan with respect to Employer Discretionary Contributions as
of the first day of the second calendar month after his/her Employment Date.



15.
The last sentence of Section 2.2(a) is amended to read: “He/she will continue to
be vested in new allocations of Matching Contributions and Employer
Discretionary Contributions.”



16.
The last sentence of Section 2.2(b) is amended to read: “The Plan will reinstate
his/her previous Vesting Service unless he/she has incurred a Five-Year Break,
and will make a deemed repayment of the deemed distribution of his/her
non-vested Matching Account and Employer Discretionary Contributions balance
under Section 3.2.”



17.
Section 3.2 is amended to read as follows:



A.
Subsection 3.2(a) is hereby deleted and replaced with the following:



3.2
Employer Contributions.


--------------------------------------------------------------------------------




(a)
Matching Contribution. For each payroll period, the Employers will contribute a
combination of cash, and/or Employer Stock to be used to purchase Employer
Stock, and/or will release Employer Stock from the Suspense Account under
Subsection 3.4(f), as the Company determines necessary to align each required
Employer Contribution with the Participants’ investment elections then in
effect. If a Contribution is made in shares of Employer Stock, the shares will
have a Fair Market Value equal to the amount that would be contributed if cash
had been used.

(1)
Amount. Effective January 1, 2012, the Employers will make a safe harbor
Matching Contribution in an amount equal to 100% of the amount of each
Participant’s Elective Deferrals and/or Roth Contributions up to 6% of his/her
Compensation for each payroll period during each Plan Year. The Plan allocates
Matching Contributions to Matching Accounts as soon as practicable after the end
of each payroll period for which they are made. The Employers do not make
Matching Contributions for Rollover Contributions or Catch-up Contributions
except as set forth in Subsection 3.1(d)(6).



(2)
True-Up Contributions. As soon as practicable after the end of a calendar
quarter, or after the end of the Plan Year, the Employers make True-Up Matching
Contributions for each Participant whose deferral pattern during the Plan Year
caused him/her to receive allocations of Matching Contributions in an amount
less than the maximum amount permitted under the terms of the Plan.





B.
A new Subsection 3.2(b) is added to read as follows:



(b)
Employer Discretionary Contributions. The Employers may elect for any Plan Year
to make an Employer Discretionary Contribution. The Employer Discretionary
Contribution for a Plan Year shall be allocated to eligible Employees (as
defined in Subsection 2.1(a)(i)) or to such classification of eligible Employees
as the Employers shall determine, who--

(1)
are Employees on the last day of the Plan Year; or

(2)
who cease to be Employees during the Plan Year by reason of (i) death (ii)
termination of Employment because of a reduction in force (i.e., they received
severance pay from their Employers pursuant to the SunTrust Banks, Inc.
Severance Pay Plan), (iii) termination of Employment after attainment of the
Normal Retirement Age (age 65 for this purpose), or (iv) due to a Disability
incurred during the Plan Year.



The Plan allocates Employer Discretionary Contribution as a uniform percentage
of the eligible Employee’s Compensation and will be credited to the eligible
Employee’s Discretionary Contribution Account.


C.
A new Subsection 3.2(c) is added to read as follows:



(c)
Special One-Time Employer Discretionary Contribution. The Employers will make a
one-time special Employer Discretionary Contribution for the Plan Year ending
December 31, 2011 in an amount equal to 5% of Compensation on behalf of eligible
Employees who (1) have completed twenty (20) years of Vesting Service (or
Benefit Service as defined in the SunTrust Banks, Inc. Retirement Plan) or (2)
have completed ten (10) years of Vesting Service (or Benefit Service as defined
in the SunTrust Banks, Inc. Retirement Plan) and satisfy the “Rule of 60” (the
sum of age and service equals or exceeds 60) as of December 31, 2011. Each such
eligible Employee must be an Employee on December 30, 2011 or must have ceased
being an Employee on account of one of the reasons set forth in Subsection


--------------------------------------------------------------------------------


3.2(b)(2) above.
  
D.
Subsection 3.2(a)(3) is renumbered 3.2(d) and amended to read as follows:



(d)
Investment of Matching and Employer Discretionary Contributions.

(1)
Matching Contributions. Effective January 1, 2009, Matching Contributions are
invested according to each Participant’s investment election in effect for
his/her Employee Contributions on the allocation date, unless he/she makes a
separate election to have any Matching Contributions invested in one or more
other available investment options. Effective January 1, 2009, the Matching
Contribution portion of each loan repayment is invested according to the
Participant’s election in effect for his/her Matching Contributions at the time
when each repayment is made. For a Participant who does not have an investment
election in effect, the Plan will invest his/her Matching Contributions in a
QDIA fund.

(2)
Employer Discretionary Contributions. Employer Discretionary Contributions, if
any, will be invested according to each Participants’ investment election in
effect for his/her Matching Contributions (whether it is the election in effect
for his/her Employee Contributions if he/she made a separate election with
respect to his/her Matching Contributions). If an eligible Employee is credited
with an Employer Discretionary Contribution but does not otherwise have an
Account under the Plan, the eligible Employee may make an election to have any
Employer Discretionary Contributions invested in one or more available
investment options. For an eligible Employee who does not have an investment
election in effect, the Plan will invest his/her Employer Discretionary
Contributions in a QDIA fund.



E.
Subsection 3.2(b) is renumbered 3.2(e) and is amended to read as follows:



(e)
Vesting and Forfeitures. Employer Contributions and all earnings allocated to
Employer Contribution Accounts are 100% vested when made for the period January
1, 1997 through December 31, 2010. Each Employee whose Employment Date is after
December 31, 2010, or who resumes Employment after that date and is not
previously vested, will be 100% vested in his/her Matching Account balance or
his/her Discretionary Contribution Account balance on the earlier of the date
he/she has completed two Years of Vesting Service regardless of his/her age or
has incurred a Disability, or on his/her date of death. If a Participant
terminates Employment before he/she is vested in his/her Matching Account
balance or his/her Discretionary Contribution Account balance, the Plan will
make a deemed distribution of such balances as of the Termination Date, and will
permanently forfeit the balance as of the date he/she incurs a Five-Year Break.
If such Participant resumes Employment before incurring a Five-Year Break, the
Plan will make a deemed repayment as of the date he/she resumes Employment. The
Plan will use forfeitures to pay the Plan’s administrative expenses and/or as
part of Employer Matching Contributions or Employer Discretionary Contributions,
in the same or next following Plan Year(s). Regardless of whether a Participant
is vested in his/her Matching Account or Discretionary Contribution Account,
he/she is always 100% vested in the dividends paid on the Share Units held in
his/her Accounts.



F.
Subsection 3.2(c) is renumbered 3.2(f) and is amended to read as follows:



(f)
Make-Up Contributions After Qualified Military Leave. The Employers will make
special Matching Contributions for each of their Participants who returns to
Employment from unpaid Qualified Military Leave and contributes the make-up
Employee Contributions described in Section 3.1. The Employers will make a
special Employer Discretionary


--------------------------------------------------------------------------------


Contribution for each eligible Employee who returns to Employment from unpaid
Qualified Military Leave for any Plan Year the Employers made an Employer
Discretionary Contribution while such eligible Employee was on unpaid Qualified
Military Leave. The Compensation used to determine the Employer Discretionary
Contribution will be calculated in the same manner as set forth in Section
3.1(e). Each Matching Contribution relates to the Plan Year for which the
make-up Employee Contribution is made and each Employer Discretionary
Contribution relates to the Plan Year the Employer Discretionary Contribution
was originally made and are subject to the percentage-of-Compensation limit and
Code Sections 402(g) and 415 limits in effect for that Plan Year. The Committee
will not allocate investment earnings to the make-up Contribution for the period
of leave.


G.
Subsections 3.2(d), 3.2(e) and 3.2(f) are renumbered 3.2(g), 3.2(h) and 3.2(i).



18.
Effective July 1, 2011, references to the “Committee in Section 3.4, Acquisition
Loans shall refer to the Finance Committee.



19.
Subsection 4.2(a) is amended effective July 1, 2011 to read as follows:



(a)
Investment Funds. From time to time, the Finance Committee will direct the
Trustee to make available one or more funds for the investment of Account
balances as elected by each Participant or beneficiary. The Finance Committee
will timely describe the investment funds that are available from time to time,
in written notices to Participants and beneficiaries. The investment funds
selected by the Finance Committee are in addition to the Employer Stock Fund,
which the Plan sponsor has established as an integral ESOP feature of the Plan
design.



20.
Subsection 5.1(c) is amended to add the following to the end thereof:



“Participants cannot withdraw any Employer Contributions unless such
contributions are 100% vested in accordance with Subsection 3.2(e).”


21.
Subsection 5.3(c) is amended to read as follows:



(c)
Order of Account Liquidation. Unless the Committee determines that a different
order is appropriate, the Trustee acquires the cash proceeds to make each loan
by liquidating the Participant's Accounts in the following order, to the extent
applicable for him: (1) Rollover Account; (2) Matching Account; (3) Non-Matching
Account; (4) Merged (Prior Employer) Account; (5) Before-Tax Account; (6)
After-Tax Account; (7) Roth Account; and (8) Discretionary Contribution Account.
Unless the Committee determines that a different method is appropriate, the Plan
subtracts the proceeds of each loan pro rata from the investment funds in which
the Account balances are invested.



22.
Section 7.3 is hereby amended to read as follows:



7.3
Top-Heavy Rules. Effective January 1, 2012, the provisions of this Section 7.3
shall be applicable only if the Plan becomes “top-heavy” as defined below for
any Plan Year. If the Plan becomes “top-heavy” for a Plan Year, the provisions
of this Section 7.3 shall apply to the Plan effective as of the first day of
such Plan Year and shall continue to apply to the Plan until the Plan ceases to
be “top-heavy” or until the Plan is terminated or otherwise amended.



(a)
Applicable Definitions. For purposes of this Section, the following terms have
the meanings set forth below.





--------------------------------------------------------------------------------


(1)
Aggregation Group. The Required Aggregation Group includes each qualified plan
maintained in the Controlled Group in which a Key Employee is a participant, and
each other plan that enables any plan with Key Employee participants to meet the
requirements of Code Section 401(a)(4) or 410, which plans are required to be
aggregated for purposes of determining top-heavy status. The Permissive
Aggregation Group includes the qualified plans of the Controlled Group that are
required to be aggregated, plus such plans that are not part of the Required
Aggregation Group but that satisfy the requirements of Code Sections 401(a)(4)
and 410 when considered together with the Required Aggregation Group.



(2)
Cumulative Account Balances means the Cumulative Account Balance of each
Participant as of any Determination Date, which includes his: (A) Employer
Contribution Account balance as of the most recent Valuation Date, adjusted by
allocations of his/her proportionate share of Employer Contributions actually
made and allocations of investment gains or losses made or due to be made under
Section 4.1 of the main text of the Plan as of the Determination Date; (B)
Employee Contribution Account balances as of the most recent Valuation Date,
adjusted by allocations of investment gains or losses made or due to be made
under Section 4.1 as of the Determination Date; and (C) distributions made
during the one-year period ending on the Determination Date because of
termination, death or Disability and any in-service withdrawals made during the
five-year period ending on the Determination Date, but excluding distributions
made to or on behalf of any Participant who has not performed service for an
Employer during the one-year period ending on the Determination Date, and
excluding distributions rolled over to qualified plans maintained by Controlled
Group members that are reflected in Account balances.



(3)
Determination Date means, for each Plan Year, the last day of the preceding Plan
Year.



(4)
Key Employee means any Employee or former Employee (including any deceased
employee) who at any time during the Plan Year that includes the Determination
Date was an officer of an Employer having annual Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002), a 5-percent owner of an Employer, or a 1-percent owner
of an Employer having annual Compensation greater than $150,000. No more than
the lesser of 50 Employees or 10 percent of all Employees (at least 3) are
treated as officers.



(5)
Non‑Key Employee means an Employee who is not a Key Employee.



(6)
Top-Heavy Plan Year means a Plan Year when the Plan is top-heavy.



(b)
Determination of Top-Heavy Status. The Plan will be treated as top‑heavy for the
tested Plan Year if either: (1) the sum of the Cumulative Account Balances of
Participants who are Key Employees exceeds 60 percent of the sum of the
Cumulative Account Balances of all Participants; or (2) the Plan is part of a
Required Aggregation Group in which more than 60 percent of the sum of (A)
aggregated Cumulative Account Balances, and (B) present values of accrued
benefits under defined benefit plans, have been accumulated in favor of Key
Employees (including distributions under any Employer-sponsored plan during the
1-year period ending on the determination date, or during the past 5-year period
for any in-service withdrawals). The Plan will not be considered a top-heavy
plan with respect to any Plan Year in which the Plan is part of a Required or
Permissive Aggregation Group that is not top-heavy.



(c)
Minimum Benefit During Top-Heavy Plan Years. Each Participant who is a Non-Key
Employee in a Top-Heavy Plan Year and who also participates in a defined benefit
plan maintained by a Controlled Group member, will receive the minimum benefit
under the defined benefit plan


--------------------------------------------------------------------------------


required under Code Section 416(c)(1). Each Non-Key Employee Participant who
does not participate in a defined benefit plan, and who has not terminated
Employment as of the last day of the Plan Year, will receive an allocation of
Employer Contributions in an amount not less than the lesser of (A) 3 percent of
his/her taxable Form W-2 Compensation, or (B) the Compensation percentage of the
Key Employee whose percentage is the highest of all Participants for the Plan
Year, which percentage is calculated by including both Employer Contributions
(other than Safe Harbor Contributions) and Employee Contributions. The Company
will make the required Employer Contribution for each eligible Non-Key Employee
Participant whether or not he/she has made any Employee Contributions for the
Plan Year, and regardless of his/her level of Form W-2 Compensation for the Plan
Year.


(d)
History of Top-Heavy Rules. The Plan was a safe harbor plan that accepted only
Employee Contributions that meet the safe harbor requirements of Code Sections
401(k)(12) and 401(k)(13) and Matching Contributions that meet the safe harbor
requirements of Code Sections 401(m)(11) and 401(m)(13) from January 1, 2002
through December 31, 2011 and the Plan is deemed to be in compliance with the
Code Section 416 top-heavy rules effective January 1, 2002. The Committee has
determined that the Plan was not top-heavy for any Plan Year before 2002. The
Top-Heavy rules that applied before the Plan became safe harbor in the 2002 Plan
Year, which have been revised to comply with the Economic Growth and Tax Reform
and Reconciliation Act of 2001 are set forth in Addendum A.



23.
Article 8 is revised to read as follows, effective as of July 1, 2011:



Amendment, Termination and Merger


8.1
Amendment.



(a)
Procedure. The Company may amend the Plan from time to time. In addition, the
Plan may be amended as follows:



(1)
The Compensation Committee of the Board may amend or terminate the Plan or any
portion of the Plan at any time.



(2)
The Benefits Committee may amend the Plan, at any time except that the benefits
Committee may not adopt any amendment that significantly impacts the Plan's
liabilities, or terminates the Plan or any portion of the Plan, without the
consent of the Compensation Committee.



(3)
All amendments made by the Company, the Compensation Committee or the Benefits
Committee are binding on all Employers.



(4)
The Company, the Compensation Committee, and the Benefits Committee may delegate
the right to make amendments to each other and to appropriate officers of the
Company.



(b)
Prohibited Amendments. Except as may be permissible under applicable law, no
amendment will have the effect of any of the following:



(1)
Exclusive Benefit. No amendment will permit any part of the Trust Fund to be
used for purposes other than the exclusive benefit of Participants and
beneficiaries and the payment of reasonable administrative expenses.



(2)
Nonreversion. No amendment will cause any portion of the Trust Fund to be


--------------------------------------------------------------------------------


returned to any Employer, except as provided in Article 4 and Subsection 8.2(d).


(3)
Account Balances. No amendment will eliminate or reduce any Participant’s
Account balances determined as of the effective date of the amendment.



(4)
Effect on Trustee. No amendment will materially increase the duties or
responsibilities of the Trustee without its written consent.



(5)
Amendment of Vesting Schedule. Any amendment to the vesting schedule is subject
to Code Sections 411(a)(10) and 411(d)(6) and applicable regulations.



(6)
Retroactive Amendments. Subject to the foregoing limitations, any amendment may
be made retroactively which, in the judgment of the Committee is necessary or
advisable, provided that such retroactive amendment does not deprive a
Participant without his/her consent, of the right to receive benefits due under
this Plan that have already vested and matured in such Participant, except as
such modification or amendment may be permitted under applicable law.



(c)
Limited to Active Participants. Except as specifically stated in the amendment,
no amendment that improves benefits will apply to any Employee whose Termination
Date occurred before the effective date of the amendment.



(d)
Administrative Changes Without Plan Amendment. The Benefits Committee is
authorized to make administrative changes to this Plan document that do not
alter either the minimum qualification requirements or the Plan’s funding and
expense provisions, without formal amendment to the Plan. The Benefits Committee
may implement such changes by substituting pages in the Plan document with
corrected pages. Administrative changes include, but are not limited to,
corrections of typographical errors and similar errors, conforming provisions
for administrative procedures to actual practice and changes in practice, and
deleting or correcting language that fails to accurately reflect the intended
provision of the Plan.



8.2
Termination of the Plan.



(a)
Right to Terminate. The Company expects this Plan to be continued indefinitely
but necessarily reserves the right, through action of the Board or the
Compensation Committee, to terminate the Plan or any portion of the Plan at any
time, and all contributions attributed to the terminated portion, and to
terminate the participation of any Employer at any time. The Benefits Committee
has sole and complete discretionary authority to determine when a partial
termination of the Plan has occurred.



(b)
Full Vesting. In the event of termination or partial termination of the Plan,
the Account Balance of each affected Participant, to the extent funded, will
become fully vested as of the termination date. For purposes of accelerated
vesting, affected Participants will include only those who are in active
Employment as of the Plan termination date. All non-vested Participants who
terminated Employment before the Plan termination date and have incurred a
One-Year Break will be considered to have received constructive (zero) cash-outs
of their Matching Account balances.



(c)
Provision for Benefits Upon Plan Termination. If the Plan terminates, the
Finance Committee, after coordinating with the Benefits Committee, may, in its
discretion, either (1) continue the Trust for so long as it considers advisable
and so long as permitted by law,


--------------------------------------------------------------------------------


either through the existing Trust Agreement(s), or through successor funding
media; or (2) terminate the Trust, and in that event, the Benefits Committee
shall pay all expenses, and direct the payment of Account balances in the form
of a lump-sum. Payment of benefits upon plan termination must comply with
Subsection 6.1(e)


(d)
Surplus Reversion. Any assets that remain after all benefits under the Plan have
been allocated will be returned to the Company and/or the affected Employer(s),
to the extent permitted by applicable law.



8.3
Merger, Consolidation, Transfer. In the event of any merger or consolidation of
the Plan with any other plan, or the transfer of assets or liabilities by the
Plan to another plan, each Participant will be entitled to receive a benefit
immediately after the merger, consolidation or transfer, if the Plan then
terminated, which is equal to or greater than the benefit he/she would have been
entitled to receive immediately before the merger, consolidation, or transfer if
the Plan had then terminated.



24.
Article 9 is revised to read as follows, effective as of July 1, 2011:



ARTICLE 9
Administration


9.1
Allocation of Responsibilities    . The Company and Employers, the Benefits
Committee, the Finance Committee and other Fiduciaries of the Plan, have the
powers and duties described below.



(a)
Company. The Company may amend the Plan in accordance with Section 8.1,
including terminating the Plan in whole or in part. The Company and each other
Employer is responsible for making Contributions to the Plan in accordance with
the terms of the Plan.



(b)
Compensation Committee. The Compensation Committee may amend the Plan in
accordance with Section 8.1, including terminating the Plan in whole or in part.



(c)
Benefits Committee. The Benefits Committee serves as the Plan Administrator and
has primary responsibility for the operation and administration of the Plan. In
addition, the Benefits Committee may amend the Plan in accordance with Section
8.1. Without limiting the foregoing, the Benefits Committee has the following
powers and duties:



(1)
Rules. The Benefits Committee may from time to time in its sole discretion adopt
rules, regulations and procedures necessary or helpful for the administration of
the Plan and the performance of the Benefits Committee's duties under the Plan.

(2)
Rights to Benefits. The Benefits Committee has sole and complete discretionary
authority to determine the eligibility of any individual to participate in the
Plan, the right of any Participant or beneficiary to receive benefits, and the
amount of benefits to which any Participant or beneficiary may be entitled under
the Plan, and to implement the claims procedure described in this Article 9.

(3)
Payments. The Benefits Committee will direct the payment of Account balances
from the Trust, or may appoint a disbursing agent, and will specify the payee,
the amount and the conditions of each payment. The Benefits Committee will also
comply (or transfer responsibility to the Trustee or other payee) with all
applicable Federal and state income tax withholding requirements for
distribution payments.


--------------------------------------------------------------------------------



(4)
Construction. The Benefits Committee has full discretion to, through itself or
through its delegates, construe the terms of the Plan and to resolve ambiguities
and omissions that may arise in the operation or administration of the Plan
(including without limitation the resolution of any questions of fact,
interpretation or application), to make equitable adjustments for any mistakes
or errors made in the operation or administration of the Plan, and to make final
decisions on all questions and disputes arising under the Plan. In all cases,
the decision of the Benefits Committee is final and binding on all parties.

(5)
Disclosure. The Benefits Committee will prepare and distribute to the Employees
plan summaries, notices, statements and other information about the Plan in such
manner as it deems proper and in compliance with applicable law.



(6)
Employee Data. The Benefits Committee will request from the Employers complete
information regarding the Compensation and Employment data for each Participant
and other facts as it considers necessary from time to time, and is entitled to
treat Employer records as conclusive with respect to such information.

(7)
Individual Accounts. The Benefits Committee or its agent will maintain
individual Accounts for each Participant, and will allocate Contributions,
expenses, investment earnings/losses, withdrawals and distributions, to the
proper Accounts.



(8)
Elections and Applications. The recordkeeper or the Benefits Committee will
provide electronic and/or paper forms for use by Participants in making
contribution and investment elections, in-service withdrawals and loans, and
applying for benefits.



(9)
Safe Harbor Compliance. The Benefits Committee will monitor the Plan’s
compliance with the applicable safe harbor requirements set forth in Code
Sections 401(k)(12) and/or 401(k)(13) and 401(m)(11) and/or 401(m)(12)
throughout each Plan Year, and will take any action it considers necessary or
appropriate to comply with such requirements, so long as the Company intends to
retain safe harbor status. For any Plan Year when the Plan is required to
perform the ADP and ACP nondiscrimination tests, the Benefits Committee will
monitor compliance.



(10)
Reporting. The Benefits Committee will cause to be filed all reports required
under ERISA, the Code and any other applicable federal law.



(11)
Collection of Contributions. The Benefits Committee is responsible for
monitoring whether contributions due and owing to the Plan are timely
transmitted to the Trust and for collecting or directing the Trustee with
respect to the collection of any contributions that are not timely transmitted
within a reasonable time in accordance with applicable law. For avoidance of
doubt, the Benefits Committee's responsibility hereunder relates solely to the
collection of contributions from Employers only after a legally enforceable
obligation to make the contribution arises under applicable law.



(12)
Correction of Defects. The Benefits Committee will take reasonable steps to
ensure that the Plan document is in compliance with all applicable laws as in
effect from time to time, and to ensure that the Plan is administered as
written. If the Benefits Committee discovers a material defect in the Plan's
operation or


--------------------------------------------------------------------------------


administration, it will take reasonable steps to correct the defect as promptly
as practicable and in compliance with Section 4.1(f).


(d)
Finance Committee. The Finance Committee serves as the named fiduciary
responsible for managing the funding, cost, and financial aspects of the Plan,
including the investment of Plan assets. Without limiting the foregoing, the
Finance Committee has the following powers and duties:



(1)
Trustee. The Finance Committee may from time to time discharge the Trustee and
appoint one or more successor Trustees and enter into trust agreement(s) with
such Trustee or Trustees. The Finance Committee is the Plan's named fiduciary
for purposes of directing the Trustee with respect to all matters pertaining to
the investment of the assets of the Plan.

   
(2)
Investment Policy. The Finance Committee will establish, maintain and
periodically review an investment policy for the Trust.



(3)
Investment Managers. The Finance Committee may from time to time and at any
time, appoint, approve the appointment of, remove, and/or replace, one or more
investment managers to manage the assets of the Trust.



(4)
Financial Statements. The Finance Committee will annually report the Plan's
financial results to the Compensation Committee.



(5)
Financial Audit. The Finance Committee will engage on behalf of the Plan an
independent qualified public accountant to examine the financial statements and
other records of the Plan for the purposes of an annual audit and opinion as to
whether the financial statements and schedules in the Plan’s annual report are
presented fairly in conformity with generally accepted accounting principles,
unless such audit is otherwise not required.



(e)
Trustee. The Trustee shall have the duties and responsibilities described in the
Trust Agreement. The Committees shall give to the Trustee any order, direction,
consent or advice required under the terms of the Trust Agreement, and the
Trustee shall be entitled to rely on any instrument delivered to it and signed
by the secretary or any authorized member of the Committees as evidencing the
action of the Committees.



(f)
Named Fiduciaries and Other Fiduciaries. The Benefits Committee, Finance
Committee and the Trustee are named fiduciaries of the Plan. Other Fiduciaries
of the Plan include investment managers and advisers appointed by the Finance
Committee and such other persons or individuals to whom fiduciary
responsibilities may be delegated pursuant to procedures described by this
Article 9. The powers and duties of each Fiduciary hereunder, whether or not a
named fiduciary, shall be limited to those specifically allocated or delegated
to each of them under the terms of the Plan and Trust Agreement. It is expressly
recognized that a Fiduciary may have certain powers and duties in a capacity
other than as a Fiduciary and that these powers and duties are not fiduciary in
nature and are not subject to the rules of fiduciary conduct under ERISA.



9.2
Committee Organization and Operation.



(a)
Composition of Benefits Committee. The Benefits Committee shall be composed of
at least three members, one of whom will be the Chairman. The Chairman of the
Benefits


--------------------------------------------------------------------------------


Committee will be the Company's Chief Human Resources Officer; provided that, if
there is no Chief Human Resources Officer or if the Company’s Chief Human
Resources Officer is unwilling to serve, the Company's Chief Financial Officer
will appoint an acting Benefits Committee Chairman (who may be the Chief
Financial Officer). The Benefits Committee Chairman appoints the other members
of the Committee and may from time to time remove a member and appoint one or
more new members. Any member may resign by delivering his/her written
resignation to the Benefits Committee Chairman.


(b)
Composition of Finance Committee. The Finance Committee shall be composed of at
least three members, one of whom will be the Chairman. The Chairman of the
Finance Committee will be the Company's Chief Financial Officer; provided that,
if there is no Chief Financial Officer or if the Chief Financial Officer is
unable or unwilling to serve, the Company’s Chief Human Resources Officer will
appoint an acting Finance Committee Chairman (who may be the Chief Human
Resources Officer). The Finance Committee Chairman appoints the other members of
the Committee and may from time to time remove a member and appoint one or more
new members. Any member may resign by delivering his/her written resignation to
the Finance Committee Chairman.



(c)
Committee Procedures. Each Committee may, from time to time, adopt and amend
rules and procedures governing its actions, including without limitation, rules
and procedures governing meetings, voting and other actions.



(d)
Additional Powers of the Committees. Each Committee shall have all powers
necessary to enable it to properly perform the duties allocated to it under this
Plan and the Trust Agreement. Each Committee has sole and complete discretionary
authority in the exercise of all its powers and duties as to invoke the
arbitrary-and-capricious standard of review as opposed to the de novo standard.



(e)
Delegation of Duties. From time to time, either Committee may delegate or
allocate, by a written instrument filed in its records, all or any part of its
duties under the Plan or the Trust Agreement to one or more of its members
(including a subcommittee), to employees of an Employer and to other agents as
may be deemed advisable. The Committee may revoke such allocation or delegation
of responsibilities in the same manner. In the exercise of such allocated or
delegated responsibilities, any action of the person(s) to whom responsibilities
are delegated or allocated shall have the same force and effect for all purposes
hereunder as if such action had been taken by the Committee. The Committee shall
not be liable for any acts or omissions of such person(s) to whom
responsibilities are delegated or allocated. The person(s) to whom
responsibilities have been allocated shall periodically report to the Committee
concerning the discharge of the allocated responsibilities. The Committee and
each individual member and any agent or delegate shall be fully protected when
acting in a prudent manner and relying in good faith upon the advice of the
following professional advisers or consultant employed by an Employer or by
either of the Committees: an attorney with respect to legal matters; a certified
public accountant with respect to accounting matters; and investment advisers
and consultants with respect to investment matters.



(f)
Appointment of Agents. Each Committee may appoint agents who may or may not be
Committee members, as it considers necessary for the effective performance of
its duties, and may delegate to the agents fiduciary duties and liabilities or
ministerial or other powers and duties as it considers expedient or appropriate.
The Committee will fix the compensation of the agents. Committee members and
agents who are Employees receive no additional compensation for their services
on a Committee.     



(g)
Reliance on Committee Documents. Any written memorandum signed by the secretary


--------------------------------------------------------------------------------


or any member of the Committee who has been authorized to act on behalf of the
Committee shall have the same force and effect as a formal resolution adopted in
open meeting.


9.3
General Rules for Fiduciaries. It is intended that the provisions of the Plan
and Trust Agreement allocate to each Fiduciary the individual responsibilities
for the prudent execution of the functions assigned to each such Fiduciary. None
of the allocated responsibilities or any other responsibilities shall be shared
by two or more Fiduciaries unless such sharing shall be provided by a specific
provision in the Plan or the Trust Agreement. If any of the enumerated
responsibilities of a Fiduciary are specifically waived by the Secretary of
Labor, then such enumerated responsibilities shall also be deemed to be waived
for the purposes of the Plan and Trust Agreement. Whenever one Fiduciary is
required by the Plan or the Trust Agreement to follow the directions of another
Fiduciary, the two Fiduciaries shall not be deemed to have been assigned a share
of any responsibility, but the responsibility of the Fiduciary giving the
directions shall be deemed to be his/her sole responsibility and the
responsibility of the Fiduciary receiving those directions shall be to follow
same insofar as such instructions on their face are proper under applicable law.



Any Fiduciary may employ one or more persons to render advice with respect to
any responsibility such fiduciary has under the Plan or Trust Agreement. Each
Fiduciary may, but need not, be a director, proprietor, partner, officer or
Employee of an Employer. Nothing in the Plan shall be construed to prohibit any
Fiduciary from:


(1)
serving in more than one Fiduciary capacity with respect to the Plan and Trust
Agreement;



(2)
receiving any benefit to which he/she may be entitled as a Participant or
beneficiary in the Plan, so long as the benefit is computed and paid on a basis
that is consistent with the terms of the Plan as applied to all other
Participants and beneficiaries; or



(3)
receiving any reasonable compensation for services rendered, or for the
reimbursement of expenses properly and actually incurred in the performance of
his/her duties with respect to the Plan, except that no person so serving who
already receives full-time pay from an Employer shall receive compensation from
the Plan, except for reimbursement of expenses properly and actually incurred.



Each Fiduciary shall be bonded as required by applicable law or statute of the
United States, or of any state having appropriate jurisdiction, unless such bond
may under such law or statute be waived by the parties to the Trust Agreement.
The cost of such bond may be paid from the Trust Fund to the extent permitted by
applicable law.


9.4
Expenses.     All expenses of the Plan and Trust shall be paid by the Plan,
except to the extent the Employer(s) elect to pay such expenses. To the extent
that the Employer(s) may pay any expenses of the Plan and Trust, the Employer(s)
shall not be obligated to continue to pay such expenses. To the extent the
Employer(s) do not pay such expenses, the Benefits Committee shall direct the
Trustee with respect to payments from the Trust Fund. Nothing herein shall
prohibit reimbursement of the Employers for any expenses incurred in connection
with the administration of the Plan and the management of assets to the fullest
extent permitted by law.

Plan and Trust expenses include but are not limited to (a) fees, charges and
expenses of recordkeepers, attorneys, accountants, consultants, investment
advisers and managers or other persons employed by the Committees, (b) the fees
and expenses of the Trustee; (c) all expenses directly or indirectly incurred in
connection with the operation and administration of the Plan and the investment
of Plan assets; (d) office space used for the administration of the Plan; (e)
the salary and related costs of any Employee or any other person who provides
services to the Plan; and (f) any other costs or expenses incurred by the
Committees or any other Fiduciary in carrying out their duties with respect to
the Plan. The


--------------------------------------------------------------------------------


Plan may hire employees and pay them reasonable compensation, and may share
employees with an Employer with a reasonable pro-ration of compensation. The
Benefits Committee may direct the Trustee to reimburse the Employers for
expenses they have paid directly on behalf of the Plan. Notwithstanding the
preceding provisions of this Section or any other provision of the Plan or the
Trust Agreement, no expenses, fees or charges may be paid from the Trust to the
extent such payment would constitute a non-exempt prohibited transaction under
ERISA or the Code.


9.5
Indemnification and Insurance.     The Employers (to the extent permissible
under law and consistent with their charters and bylaws) shall indemnify and
hold harmless the Board of Directors, the Compensation Committee, each Committee
and each individual member of the Board and any such committees and any Employer
and any Employee authorized to act on behalf of any such entities and all
persons formerly serving in such capacity ("Covered Persons") for any liability,
loss, expense, assessment or other cost of any kind or description whatsoever,
including legal fees and expense, which they actually incur for their acts and
omissions, past, current or future, in the exercise of their duties and
responsibilities with respect to the Plan including all expenses reasonably
incurred in the defense of such acts or omissions.



Unless paid by the Company or the Employers, the Benefits Committee may direct
Plan funds to be applied, in accordance with ERISA section 410(b), to the
purchase of lawful insurance covering the fiduciary obligations of persons who
are Fiduciaries respecting the Plan and/or the Trust Fund, and such Fiduciaries
may purchase, with funds other than Plan funds, waivers of subrogation.


9.6    Claims Procedure    .


(a)
Application for Benefits. Each Participant, or beneficiary, must submit a
written application for payment of Plan benefits, with such documentation as the
Benefits Committee considers necessary to process the application. The Benefits
Committee may adopt forms and require that the forms be used to apply for
benefits. The Plan will not treat as a claim any oral or electronic request for
information or for a re-determination of benefits. The Benefits Committee
reserves the right to withhold payment of any request for the payment of
benefits if conflicting claims have been asserted. The Trustee will not pay any
benefit under the Plan until the Benefits Committee has determined, in its sole
and complete discretion, that the claimant is entitled to the benefit.



(b)
Initiating a Claim. If a Participant or beneficiary believes he/she is entitled
to rights or benefits that he/she has not received, in whole or in part, he/she
may file a written claim with the Benefits Committee. If the Benefits Committee
adopts claims forms, a claim must be filed on the forms adopted by the Benefits
Committee; otherwise, a written request to the Benefits Committee is sufficient.
The claim should set forth the sufficient facts to support the asserted claim
and should include any documentation that will enable the Benefits Committee to
make its decision. A claim may be filed by the legal representative of a
Participant or beneficiary.



(b)
Decision on Claim. Within 90 days after receipt of a written claim and
supporting information, the Benefits Committee will issue a written decision. If
special circumstances require an extension of time, the Benefits Committee will
furnish the claimant written notice of the extension (up to 90 additional days),
and an explanation why the extension is necessary, before the end of the initial
90-day period. If the claim is denied in whole or in part, the notice will set
forth (1) specific reasons for the denial and references to Plan provisions upon
which the decision is based; (2) a description of any additional information
necessary to process the claim and why it is necessary; and (3) an explanation
of the Plan's appeals procedure and deadlines. If the claimant does not receive
a decision within the 90 day period


--------------------------------------------------------------------------------


(180 day period if an extension is necessary), the claimant may consider his/her
claim denied and proceed with the appeal process.


(c)
Appeal. The claimant and/or his/her representative may appeal a denied claim by
sending a written request for review to the Benefits Committee within 60 days
after receiving notice of the denial. The claimant or his/her representative may
submit a statement of issues and supporting arguments and any documentation
he/she has to support the claim. The claimant may inspect all documents that are
reasonably pertinent to his/her case, upon reasonable notice to the Benefits
Committee, but may not inspect confidential information concerning any other
person. The Benefits Committee may set the matter for oral hearing and give the
claimant reasonable notice of the time and place. The Benefits Committee will
proceed promptly to resolve all issues and will issue a written decision to the
claimant within 60 days after receipt of the written appeal request. If special
circumstances require an extension of time, the Benefits Committee will notify
the claimant or his/her representative in writing before the end of the 60 day
period that an extension (up to an additional 60 days) is needed and the reasons
for the extension. The Benefits Committee will send written notice of its
decision on the appeal. If the appeal is denied, the Benefits Committee’s notice
will state the specific reasons for the denial and refer to specific supporting
provisions of the Plan, explain the claimant’s right to receive all documents
relevant to the claim free of charge and describe the claimant’s right to seek
judicial review of the denial.



(d)
Special Time Period for Benefits Committee Meetings. Notwithstanding Subsection
9.6(c), during periods when the Benefits Committee holds regularly scheduled
meetings at least quarterly, and a claimant’s request for appeal is received
less than 30 days before a scheduled meeting, the Benefits Committee may render
its decision on the appeal during the second regularly scheduled meeting after
receiving the request for appeal. However, if an appeal hearing is held, the
Benefits Committee may render its decision during the third regularly scheduled
meeting after receiving the request for appeal. If the Benefits Committee
invokes the extensions described in this Subsection (d), it will issue written
notice with an explanation of the rules in this Subsection and the date when the
decision will be rendered, not later than the first meeting date after receiving
the request for appeal. The Benefits Committee will notify the claimant in
writing of its determination, within 5 days after it makes its decision on the
appeal.    

  
(e)
Exhaustion of Administrative Remedies. Anyone claiming rights or benefits under
this Plan must exhaust the administrative remedies under the Plan’s claims
procedures before taking action, including but not limited to, pursuing any
remedies available under ERISA Section 502(a) in any other forum.



(f)
Time Limit on Legal Action. Any suit or legal action initiated by a claimant
under the Plan must be brought by the claimant no later than one (1) year
following a final decision on the claim for benefits under these claims
procedures. The one (1)-year statute of limitations on suits for benefits shall
apply in any forum where a claimant initiates such suit or legal action. If a
civil action is not filed within this one (1)-year period, the claimant's
benefit claim will be deemed permanently waived and abandoned, and the claimant
will be precluded from reasserting it.



9.7    Notice    .


(a)
Communications From Participants Or Beneficiaries. Any notice, election,
application, instruction, designation or other form of communication required to
be given or submitted by any Employee, Participant, or beneficiary must be in
the form and delivery method prescribed from time to time by the Benefits
Committee and is deemed to be duly given only upon actual receipt thereof.


--------------------------------------------------------------------------------




(b)
Communications To Participants and Beneficiaries. Any notice, statement, report
and other communication to any Employee, Participant, or beneficiary required or
permitted by the Plan will be deemed to have been duly given when delivered by
hand to such person, mailed to such person at the address last appearing on
records maintained by the Plan or Employer, or delivered electronically to such
person.



(c)
Electronic Administration. In its rules and procedures for the administration of
the Plan (including, without limitation, procedures covering any directions,
elections, or other action by Participants, and the delivery of statements and
other disclosure materials to such individuals), the Benefits Committee may
provide for the use of electronic communications and other media.





